Citation Nr: 0932516	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to April 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision in which the RO denied the 
Veteran's claim for service connection for PTSD.  In 
September 2004, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2005, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2005.

In September 2007 the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

In a November 2007 decision, the Board denied the claim for 
service connection for PTSD.  The Veteran, in turn, appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2008, 
representatives for the appellant and the VA Secretary filed 
a Joint Motion with the Court.  By Order dated in November 
2008, the Court granted the Joint Motion, vacating the 
November 2007 Board decision, and remanding the matter on 
appeal to the Board for further proceedings consistent with 
the Joint Motion.

The Board notes that the claims file reflects that the 
Veteran was previously represented by the Disabled American 
Veterans (DAV) (as reflected in a January 2004 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  In January 2008, the Veteran filed a VA 
Form 21-22a (Appointment of Individual as Claimant's 
Representative) appointing Sean Kendall, a private attorney, 
as his representative.  In July 2008, the Veteran filed a VA 
Form 21-22 again appointing DAV as his representative.  
However, most recently, in March 2009, the Veteran filed a VA 
Form 21-22a again naming attorney Sean Kendall as his 
representative.  The Board recognizes the change in 
representation. 

In correspondence received in March 2009, the Veteran's 
attorney indicated that the Veteran wanted a videoconference 
hearing before a Veterans Law Judge.  However, in 
correspondence received at the Board in July 2009, the 
Veteran's attorney indicated that the Veteran no longer 
wished to appear for a personal hearing.  Hence, the prior 
Board hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704 (2008).  

The Board notes that, in addition to the aforementioned 
correspondence, in July 2009, the Veteran's representative 
submitted additional evidence regarding the Veteran's 
service, including a morning report and evidence regarding 
the Veteran's units, along with a waiver of initial RO 
consideration of this evidence.  This evidence is accepted 
for inclusion in the record on appeal.  See 38 C.F.R. 
§ 20.1304 (2008).  

As a final preliminary matter, the Board notes that, in an 
October 2006 rating decision, the RO, inter alia, denied 
service connection for hypertension, peripheral neuropathy of 
the right upper extremity, peripheral neuropathy of the left 
upper extremity, peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower 
extremity, each claimed as secondary to service-connected 
diabetes mellitus.  In June 2008, the Veteran filed a request 
to reopen his claim for service connection for hypertension 
as secondary to service-connected diabetes mellitus.  In a 
November 2008 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
claim for service connection for PTSD or for hypertension as 
secondary to service-connected diabetes mellitus.  

[Parenthetically, the Board notes that, as discussed above, 
in the November 2008 Order, the Court vacated the November 
2007 Board decision which denied service connection for 
PTSD.]  In December 2008, the Veteran filed a NOD with the 
denial of his request to reopen the claim for service 
connection for hypertension as secondary to diabetes 
mellitus.  In November 2008, he also filed a request to 
reopen his claims for service connection for peripheral 
neuropathy in the hands and feet, and filed new claims for 
service connection for chronic pneumonia and asthma.  In 
December 2008, he filed a claim for nonservice-connected 
pension.  In March 2009, the Veteran's attorney indicated 
that the Veteran wished to withdraw all claims pending at the 
RO.  Subsequently, also in March 2009, DAV submitted a claim 
for service connection for a compressed disc in the back.  
Thereafter, in April 2009, the Veteran's attorney reiterated 
that the Veteran wished to withdraw all claims currently 
pending at the RO.  Therefore, the only matter on appeal is 
the claim for service connection for PTSD.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The record reflects diagnoses of PTSD that have been 
associated with the Veteran's claimed in-service stressors, 
to include participation in combat patrols and Operation 
Cedar Falls.  

3.  While the objective evidence does not establish that the 
Veteran engaged in combat with the enemy during service, 
there is credible evidence of record that tends to 
corroborate the occurrence of at least one of his reported 
stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's claim for 
service connection for PTSD, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.   
38 C.F.R. § 3.304(f).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

First addressing the matter of diagnosis, the Board notes 
that the claims file includes the report of a VA examination, 
conducted in June 2004, reflecting the examiner's diagnosis 
of PTSD.  (The examiner also provided other Axis I diagnoses 
of major depressive disorder and panic disorder,  both of 
which  noted to be secondary to PTSD).  The Board finds that 
the diagnosis of PTSD is consistent with other evidence of 
record, including records of VA treatment from February 1998 
to September 2008 and records of private treatment from March 
1998 to December 1999.  Accordingly, the first requirement 
for service connection is satisfied.  

Next addressing the requirement of a nexus between an alleged 
stressor and current symptoms,  the Board notes that the 
Veteran has reported several in-service stressors.  In 
connection with VA mental health intake and assessment in 
February 2004, the Veteran reported that he arrived in 
Vietnam shortly before the first Tet Offensive and fought 
intensely for a couple of months.  The psychologist indicated 
that the Veteran reported his stressors as combat patrols and 
the Tet Offensive.  The Axis I diagnoses were recurrent 
depression, PTSD, anxiety disorder, not otherwise specified, 
and possible panic disorder.  

During the June 2004 VA examination, the Veteran reported 
that he saw combat in Vietnam from December 1966 to December 
1967.  The Veteran stated that he had received advanced 
training as a personnel officer, but, as soon as he arrived 
in Vietnam, he received some brief training and was sent to 
join the 1st Infantry.  He described numerous firefights and 
fear during his combat experience.  The psychiatrist noted 
that the Veteran had served in combat in Vietnam for a year 
and had symptoms of PTSD ever since.  The psychiatrist added 
that the Veteran had traumatic experiences as an infantryman, 
particularly around death and dying, and being responsible 
for killing others in a situation that he came to think was 
not justified.  The Axis I diagnoses included PTSD, chronic, 
and becoming more intense.  

On private psychological evaluation in October 2004, the 
Veteran reported that he was in Vietnam in 1967, adding that 
he was there during the Tet Offensive, in which his unit was 
overrun by North Vietnamese soldiers.  The Veteran indicated 
that he survived by running, but was very much afraid that he 
was going to die.  He stated that he witnessed a lot of death 
and dying in Vietnam.  The Axis I diagnoses were disorder of 
written expression, PTSD, and major depression.  

In a May 2006 letter, a social worker indicated that the 
Veteran had one tour of duty in Vietnam, during which he was 
exposed to direct combat in which he saw friends, allies, and 
the enemy die.  Specifically, the social worker noted that 
the Veteran was exposed to these traumas during Operation 
Cedar Ridge, the Tet Offensive, and Iron Triangle.  The 
social worker opined that, given the Veteran's history and 
documentation, it was clear that he was suffering from PTSD 
that could be traced back to his military service in Vietnam.  

The aforementioned reports tend to link the Veteran's 
diagnosed PTSD to his reported stressors, including 
participation in combat patrols and participation in 
Operation Cedar Ridge.  While the May 2006 letter from the 
social worker indicates that the Veteran participated in 
Operation Cedar Ridge, the Board finds that this was likely 
an error, as the Veteran has, elsewhere, reported 
participation in Operation Cedar Falls, and the Board can 
find no evidence of an Operation Cedar Ridge during the 
Vietnam War.  The findings that the Veteran's PTSD is related 
to his reported in-service stressors are not contradicted by 
other medical evidence of record.  Accordingly, the Board 
finds that the second requirement for service connection is 
satisfied.  

Finally, as regards the third section 3.304(d) requirement of 
credible evidence to establish the occurrence of a claimed 
stressor  , the Board notes that the Veteran has consistently 
reported participation in combat with the 1st Infantry 
Division in Vietnam.  Unfortunately, however, the Board notes 
that the record does not establish that the Veteran engaged 
in combat with the enemy during service.  See 38 C.F.R. § 
3.304(f) (2008); Gaines v. West, 11 Vet. App. 353, 359 
(1998).  See also VAOPGCPREC 12-99 (October 18, 1999).   

Although the Veteran's claimed stressful experiences are 
potentially combat related, as indicated, the evidence does 
not establish any such combat service.  In this regard, there 
is nothing in the Veteran's service treatment records or 
service personnel records verifying that he was ever in 
combat.  Service personnel records do verify that the Veteran 
served in Vietnam from November 1966 to February 1967; 
however, service in a combat zone, without more, is not 
sufficient to establish that the Veteran engaged in combat 
with the enemy.  See e.g., Wood v. Derwinski¸ 1 Vet. App. 
190, 192 (1991).  

Absent objective evidence that the Veteran engaged in combat 
with the enemy, his lay statements, alone, are not sufficient 
to establish the occurrence of any in-service stressor(s).  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).   Rather, in such cases, the 
record must contain service records or other corroborative 
evidence that substantiates the Veteran's testimony or 
statements as to the occurrence of a claimed stressor.  See 
38 C.F.R. § 3.304 (2007); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board acknowledges that some of the Veteran's assertions 
regarding his claimed in-service experiences appear to be not 
entirely consistent with other evidence of record.  For 
example, in a March 2004 PTSD questionnaire the Veteran 
described his in-service stressful experiences as 
participation in three combat operations:  Cedar Ridge, the 
Tet Offensive, and Iron Triangle.  He reported that these 
combat operations occurred with the 1st Infantry Division in 
South Vietnam.  He added that his medals included the Army 
Commendation Medal, Combat Infantryman Badge, Vietnam Service 
Medal and Vietnam Campaign Medal.  However, the Veteran's DD 
214 and service personnel records indicate only the receipt 
of the National Defense Service Medal, Vietnam Service Medal, 
and Vietnam Campaign Medal.  Also, in his September 2004 NOD 
and March 2005 substantive appeal the Veteran reported that 
he was awarded the Army Commendation Medal.  There is no 
evidence of this medal being awarded to the Veteran in the 
service personnel records.  

Additionally, while the Veteran has reported participation in 
Operation Junction City and the Tet Offensive, the Board 
notes (as the RO noted) that Operation Junction City began on 
February 22, 1967, on which date the Veteran's service 
personnel records reflect he was en route to Okinawa.  
Michael P. Kelley, Where We Were in Vietnam 5-267 (Hellgate 
Press 2002).  Moreover, the Tet Offensive began in January 
1968, long after the Veteran's departure from Vietnam in 
February 1967.  U.S. Army Center for Military History, 
available at 
http://www.history.army.mil/html/reference/army_flag/vn.html. 

Despite the aforementioned inconsistencies, the Veteran's 
service personnel records do confirm that he was in Vietnam 
from November 1966 to February 1967.  Although his service 
personnel records reflect that he was assigned to the 1st 
Admin. Co. from December 1966 to February 1967, the Veteran 
has consistently reported that he was reassigned to the 1st 
Infantry Division upon arrival in Vietnam.  In July 2009, the 
Veteran's attorney submitted a morning report from the 1st 
Admin Co., dated December 27, 1966.  This morning report 
confirms that the Veteran was assigned on duty to the HHC 1st 
Infantry Division.  The 1st Infantry Division participated in 
Operation Cedar Falls, which occurred January 8-26, 1967.  
Michael P. Kelley, Where We Were in Vietnam 5-98 (Hellgate 
Press 2002).  

The foregoing morning report tends to support the Veteran's 
assertion that he was assigned to the 1st Infantry Division 
in Vietnam.  While this morning report reflects that the 
Veteran was assigned to the 1st Infantry Division on December 
27, 1966, it does not indicate the ending date of this duty.  
The Board notes that Operation Cedar Falls began only 12 days 
later, on January 8, 1967.  Accordingly, the Board finds that 
the Veteran may have participated in this Operation, as 
reported.  

Even assuming, alternatively, that the Veteran's duty with 
the 1st Infantry Division concluded prior to Operation Cedar 
Falls, the Veteran has also described participation in combat 
patrols, and the February 2004 record of VA treatment links 
his current PTSD to this stressor.  A March 1967 record from 
the National Archives reflects that the 1st Admin. Co. 
averaged four to six ambush/recon patrols monthly during the 
entire year and that, other than sporadic sniper fire, most 
patrols returned with negative contact.  A May 1968 record 
from the National Archives reflects that the 1st Admin. Co. 
of the 1st Infantry Division was awarded the Meritorious Unit 
Commendation for January through November 1967.  This record 
reflects that the men of the company took classes on crew-
served weapons and perimeter defense procedures and, on 
several occasions, successfully demonstrated their prowess 
under combat conditions.  This record also reflects that unit 
personnel conducted weekly offensive ambush patrols made up 
entirely of volunteers.  These records tend to corroborate 
the Veteran's reported stressor of participating in combat 
patrols in Vietnam.  

Based on the foregoing, the Board finds that the occurrence 
of the Veteran's reported stressors of participating in 
combat patrols and Operation Cedar Falls is plausible, given 
the records from the National Archives and the December 1966 
morning report.  The Board this finds that the evidence of 
record substantially corroborates the occurrence of at least 
one, if not two, of the Veteran's reported stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that corroboration 
of every detail of a stressor is not required)).  
 
Under these circumstances, and with resolution of all 
reasonable doubt in the Veteran's favor (see 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. 53-56), the 
Board finds that the third criterion for service connection 
for PTSD-credible supporting evidence of that the claimed 
in-service stressor occurred-is established.  

Accordingly, as Board finds that the three requirements for 
establishing service connection pursuant to 38 C.F.R. 
§ 3.304f) have been satisfied , service connection for PTSD 
is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


